Case 3:19-cv-00056-DJH-RSE Document 37 Filed 12/02/20 Page 1 of 2 PageID #: 912




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

                                    ELECTRONICALLY FILED

 SCOTT A. HARDIN,                                 )
                                                  )
        Plaintiff.                                )          Civil Action No. 3:19-cv-56-DJH
                                                  )          Judge David J. Hale
                                                  )
vs.                                               )
                                                  )
BUREAU OF ALCOHOL, TOBACCO,                       )
FIREARMS AND EXPLOSIVES, an agency;               )
                                                  )
MATTHEW WHITAKER, in his official                 )
capacity as Acting Attorney General of the United )
States;                                           )
                                                  )
THOMAS E. BRANDON, Acting Director                )
Bureau of Alcohol, Tobacco, Firearms, and         )
Explosives;                                       )
                                                  )
and                                               )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
         Defendants.                              )
__________________________________________)


                                      NOTICE OF APPEAL

        Pursuant to Federal Rules of Appellate Procedure 3, et seq, and Federal Rules of

 Appellate Procedure 4, et seq., Notice of Appeal is hereby given that Plaintiff Scott A. Hardin, by

 counsel, hereby appeals to the United States Court of Appeals for the Sixth Circuit from the trial

 court’s final and appealable JUDGMENT of November 30, 2020 (DN 36), in favor of

 Defendants Bureau of Alcohol, Tobacco, Firearms and Explosives, Matthew Whitaker in his



                                             Page 1 of 2
Case 3:19-cv-00056-DJH-RSE Document 37 Filed 12/02/20 Page 2 of 2 PageID #: 913




 official capacity as Acting Attorney General of the United States, Thomas E. Brandon Acting

 Director Bureau of Alcohol, Tobacco, Firearms and Explosives, and United States of America.



                                            Respectfully Submitted,

                                            _/s/ Jason Todd Hardin
                                            Jason Todd Hardin
                                            HARDIN LAW, PLLC
                                            P. O. Box 9537
                                            Louisville, Kentucky 40209
                                            Phone: (502) 445-2673
                                            Fax: (502) 219-3323
                                            Email: hardinlaw@twc.com
                                            Counsel for Plaintiff Hardin

                                            and

                                            _/s/ J. Allan Cobb
                                            J. Allan Cobb
                                            COBB LAW, PLLC
                                            1303 Clear Springs Trace, Unit 100
                                            Louisville, Kentucky 40223
                                            Phone: (502) 966-7100
                                            Fax: (502) 434-5900
                                            Email: allancobb@cobblawpllc.com
                                            Counsel for Plaintiff Hardin




                                           Page 2 of 2
